DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: In the “CROSS-REFERENCE TO RELATED APPLICATIONS” section of the Specification, Applicant has not provided an updated status of the parent application, U.S. Patent Application Serial No. 15/180,456, as now being patented as U.S. Patent No. 10,407,907.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0163097 to Kajander (“Kajander”) in view of U.S. Patent Application Publication No. 2009/0297865 to Hauber et al. (“Hauber”) and U.S. Patent No. 5,397,631 to Green et al. (“Green”).
See, e.g., Abstract, entire document.  Kajander provides a fiberglass mat having an aqueous binder mix applied to the surface mat in excess such that it penetrates the fibers to effectuate bonding, paragraph [0019], thus providing a first fiberglass having a continuous barrier coating on a surface thereof.  See also, paragraph [0024] and Figure 2 (disclosing that the fiberglass mat 37 is coated on its topside with a continuous coating 38).  Kajander discloses a gypsum slurry is deposited onto the surface opposite the continuous coating, paragraph [0020], to form a set gypsum wall board.  Paragraph [0001].  Kajander does not disclose that the gypsum slurry penetrates a remaining fibrous portion of the fiberglass mat such that voids in substantially all of the interstitial volume of the first fiberglass mat are substantially eliminated.  However, Kajander does express a desire that it is preferred for the pore size of the fiberglass mat be large enough for penetration of the wet gypsum slurry for good bonding of the coated mat to the gypsum board.  Paragraph [0020].  Hauber is also related to fiberglass reinforced gypsum boards.  See, e.g., Abstract, entire document.  Hauber teaches that the density of the gypsum slurry can be adjusted in order to improve penetration of the slurry into the fiberglass reinforcement.  Paragraph [0069].  Hauber discloses that slurry density can be increased to assist in removal of interstitial volume in the fiberglass mat, paragraph [0096], and also teaches use of vibrators in the processing of the gypsum slurry can also improve penetration of the gypsum slurry into interstitial voids.  Paragraph [0143].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to remove substantially all the voids in the interstitial volume of the fiberglass mat of Kajander, since Kajander teaches that improved gypsum penetration is preferred and because Hauber teaches that gypsum slurry penetration that removes void volume can be achieved by See, e.g., Abstract, entire document.  Green teaches that such coating compositions can be highly water resistant.  Column 6, lines 50-60 and column 8, line 54 – column 9, line 2.  Green discloses that the aqueous coating can completely cover the fibrous constituents and form a barrier which protects the gypsum from moisture.  Column 8, lines 61-67.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the continuous barrier coating disclosed by Kajander with resistance to water leakage in accordance with known industry standards in order to provide a gypsum panel having weather resistance, as shown to be known by Green.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456 (CCPA 1955).  With regards to Claims 11 and 12, Hauber teaches that vapor permeance can be adjusted by varying film or coating thickness.  Paragraph [0222].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide a vapor permeance of at least 30-inch pound units in the gypsum panel disclosed by Kajander in order to increase vapor permeability of the gypsum panel because the prior art recognizes that such a parameter is easily adjusted, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272 (CCPA 1980).  With regard to Claims 13-15, filling at least 95%, at least 98%, or at least 99% of the interstitial volume is an obvious modification.  Kajander already teaches that penetration of wet gypsum into the fibrous substrate is improved by use of an effective amount of a surfactant or wetting agent.  .  

Claims 2 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kajander in view of Hauber and Green as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2004/0134585 to Callais et al. (“Callais”).
With regard to Claims 2 and 10, Kajander does not disclose using a gypsum core having a density of from 88 pcf to about 98 pcf.  Callais is also related to gypsum core materials useful in gypsum panels.  See, e.g., Abstract, entire document.  Callais teaches that two gypsum mixers can be used to provide a core layer material and a surface layer material having different density compositions.  Paragraphs [0005] and [0006].  Callais further teaches that the In re Aller, 220 F.2d 454, 456 (CCPA 1955).    With regard to Claim 9, Hauber teaches use of vibrators in the processing of the gypsum slurry can also improve penetration of the gypsum slurry into interstitial voids.  Paragraph [0143].  

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kajander in view of Hauber, Green, and Calais as applied to claim 2 above, and further in view of U.S. Patent No. 6,387,172 to Yu et al. (“Yu”).
With regard to Claims 3 and 4, Kajander teaches the use of wetting agents, such as surfactant, in the fiberglass mat which would reduce the surface tension interaction with the gypsum slurry when applied.  Paragraph [0009].  Kajander does not disclose using a wetting agent to provide a surface tension of 30 to 55 dyne/cm.  Yu is also related to gypsum core See, e.g., Abstract, entire document.  Yu teaches that surfactants can be used to provide a surface tension of about 40 dyne/cm.  Column 8, lines 1-18.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide surfactant to the fiberglass mat of Kajander such that interaction with the gypsum slurry has a surface tension of about 40 dyne/cm in order to provide the gypsum slurry with a surface tension value suitable for use in gypsum panels, as shown to be known by Yu.  With regard to Claim 5, Kajander discloses that the amount of surfactant compared to the fiberglass mat can be as high as 2%.  Paragraph [0012].  Since the person having ordinary skill in the art would expect the weight ratio of fiberglass mat to gypsum to be at least 1/50, the amount of surfactant compared to the weight of the gypsum (once the wet slurry were added to the fiberglass mat then dried) would be expected to be at least 0.05%.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kajander in view of Hauber and Green as applied to claim 1 above, and further in view of U.S. Patent No. 5,220,762 to Lehnert et al. (“Lehnert”).
Kajander does not disclose using pinholes in the coating.  Lehnert is also related to gypsum-containing boards having a coating layer.  See, e.g., Abstract, entire document.  Lehnert teaches that pinholes can extend through a coating layer to provide passageways for excess water to pass through.  Column 4, lines 25-32.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide pinholes in the coating material disclosed by Kajander in order to provide increased air permeability to the gypsum panel, as shown to be known by Lehnert.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787.  The examiner can normally be reached on Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789